E   ATT0       nmu       GENERAL




Mr. John H. Winters
Commissioner
State Department of Public Welfare
Austin, Texas
                    Opinion No. C-464
                     Re:   Constitutionality cf Senate Bill 163,
                           Acts 59th Legislature, 1965, the
Dear YI. Winters:          "Economic Opportunity Act of 1964.”
          You have requested an opinion from this office
concerning the constitutionality of Senate Bill 163, Acts
59th Legislature, 1965 ch. 111,'~. 266, the "Rconomic
Opportunity Act of 196&“.  In connection with the foregoing
you have stated that the:
          I!
           . . . Comptroller of Public Accounts has
     raised a question as to the validity of the
     programs authorized by Senate Bill No. 163 . . .
     and has questioned the authority of the Depart-
     ment to expend the funds deposited in the Szate
     Treasury for the operation of the programs.
          Senate Bill No. 163 provides in the caption the
following:
          'AN ACT amending Senate Bill No. 36 Page
     544 General Laws of the State of Texas, 16th
     Legislature, Regular Session, 1939, as amended
     by House Bill No. 611, Chapter 562, Page 914,
     General and Special Laws of the State of Texas,
     47th Legislature, Regular Session, 1941, as
     amended, which is codified as Article 695c,
     Vernon's Texas Civil Statutes, by adding a
     pew Section to be known as Section 6-A,
     designating the State Department of Public
     Welfare as the State Agency to cooperate with
     the F'ederalGovernment in the administration
     of the provisions of Title V of the 'Economic
     Opportunity Act of 19641 and of the provisions
     of any such other applicable titles of said

                              -2207-
Mr. John H. Winters, page 2 (c-464)


    Act, or any such other titles as may be added
    theretc; authorizing the State Department of
    Public Welfare to cooperate with the Depart-
    ment cf Health, Fducation, and Welfare or
    any other Federal Agency authorized to
    administer such Act, and to cooperate with
    any existing state cr local agencies or
    departments in carrying out the purposes
    of this Act; authorizi~ngthe State Depart-
    ment of Public ilelfareto set up and administer,
    in accordance with reasonable rules and
    regulations promulgated by the Department,
    any experimental, pilot, or demonstration
    projects authorized in the Act; authorizing
    the Department to take all necessary steps
    for the proper administration of the program;
    authorizing the State Department of Public
    Welfare to accept and expend any Federal
    moneys allocated to the said Department for
    any projects or programs established to carry
    out the purposes of this Act and for adminis-
    trative expenses and/or any other expenses
    incident to the administration of said projects
    or programs; amending Section 2 of Article XC,
    Chapter 184, Acts of the 47th Legislature,
    Regular Session, 1941, as amended, by adding
    a new Subsection to be known as Subsection
    (8); providing a repealing clause; a savings
    clause; and declaring an emergency."
Section 6-A (a) provides:

          "The State Department of Public Welfare
    is hereby designated as the State Agency to
    cooperate with the Federal Government in the
    administration of the provisions of Title V
    of the 'Zconomic Opportunity Act of 1964’ and
    of the provisions of such other applicable
    titles of the 'Economic Opportunity Act of
    1964’ as are now provided or as may be added
    thereto from time to time in the event no
    other State Agency is by law designated to
    cooperate with the Federal Government in the
    administration of the provisions of such title
    or titles as may be added to said Act, and
    the Department is directed to enact and
    promulgate such rules and regulations as
    may be necessary to effect the cooperation
    as herein outlined and designated.

                            -2208-
Mr. John H. Winters, page 3 (c-464)


          'The State Department of Public Welfare
     is hereby authorized and directed to take all
     necessary and proper action to administer the
     programs contemplated in Title V and such
     other applicable titles of said Act and to
     cooperate with the proper Departments of the
     Federal Government and with all other Depart-
     ments of the state and local governments in
     the enforcement and administration of such
     provisions of the 'Economic Opportunity Act
     of 19641 and any amendments thereto and/or
     any other related Federal Acts enacted for
     the purpose of carrying out the provisions
     of the 'Economic Opportunity Act of 19641
     and any amendments thereto, and the rules
     and regulations issued thereto and in
     compliance therewith, in the manner
     prescribed in this Act or as otherwise
     provided by law."
Section 2 provides:
          'The State Department of Public Welfare
     is authorized to accept and expend any Federal
     moneys allocated to the said Department for
     any projects or programs established for the
     purpose of carrying out the provisions of this
     Act and for administrative expenses and/or any
     other expenses incident to the administration
     of said projects or programs.
          "The State Department of Public Welfare
     is authorized to receive and expend funds
     from the State, counties, and cities and
     from any other source for the purpose of
     carrying out the provisions of this P.ct.
          tlTheDepartment shall deposit all such
     funds irrespective of source in the Special
     Fund hereinafter created in the State Treasury,
     and such funds shall be subject to withdrawals
     upon authorization of the Commissioner of
     Public Welfare, and all such funds deposited
     in said Special Fund in the Treasury are
     hga~~.lpgU~pl;bFi()pFJated,'to
                            thenState Department I %.\$
     of i%wu+.lWslfiaz:e
                      .>,I'
                         .~ *;,
Mr. John H. Winters, page 4 (C-464)


         "Section 2, Article XX of Chapter 1%4!
    Act8 of the 47th Legislature, Regular Session,
    as amended, Is hereby amended by adding a
    new subsection to be known se Subsection (8),
    and aald amendment shall be contingent upon
    and effective at such time a8 appropriation8
    for such purpose of carrying out the provieions
    of thie Act are authorized by the Federal
    Government and appropriated and allocated to
    the State Department of Public Welfare by
    the Department of Health, Education, and
    Welfare and/or any other Federal Agencl88
    authorized by law ta carry out the provirlons
    or the gurpoeee of this Act and eaid Sub8ectlon
    (8) 8hall read as fOllOW8:
          “(8) There shall be created In the State
    Treaeury a Special Fund known 118 the lsconomTc
    bpportunlty Fund - e Ifare,' and all fund8
    received from the Federal  Oovernm8nt and/or
    from any other source for the purpore of
    paying the coat and the administrative
    expenses incident to the project8 or program8
    coming within the scope of this Act ehall
    be deposited in aaid Special Fund in the
    Treaeury eubject to withdrawals upon
    authorization by the Commissioner of Publio
    Welfare." .(Emphasis added)
Section 6 provides:
           "The fact that the Congress of the United
    States has enacted the 'Economic Opportunity
    Act of 19641 for the purpose of alleviating
    poverty in these United States by strengthening,
    expanding, and providing opportunities to
    IndIviduala   for education, training, and worki
    the fact that Federal Funds have been appropriated
    and allocated to the Department of Health,
    Education, and Welfare to be made available to
    states for project8 which will provide work
    experience and needed training for pcrrons who
    are unable to support or care for themeelves
    or their families; the fact that the State cf
    Texas Is desirous of cooperating to the fullest
    extent in achieving the best possible resu$ts
    from participation in such programs; . . .



                           -2210-
or. John H. Winters, page 5 (C-464)


          Prior to the   enactment of Senate Bill 163, the
United States Congress   enacted Public Law 88-452, also
known as the "Economic   Opportunity Act of 1964”, which was
approved on August 20,   1964.  As stated in your letter:
          11
           . . . the purpose of this Law was to
     eliminate poverty by giving needy persons an
     opportunity for education, training, and work,
     and this purpose was to be accomplished through
     grants from the Federal Government to the States
     on the basis of approved projects or agreements."
          Title v of Public Law 88-452, which is referred to
in Senate Bill 163, authorizes programs designed to help
needy persons and designates the Department of Health,
Education and Welfare as the Federal Agency responsible for
carrying out the provisions of Title V. Section 502 of
Title v of Public Law 88-452 provides in part that:
         "In order to stimulate the adODtiOn of
    programs designed to help unemployed fathers
    and other needy persons to secure and retain
    employment or to attain or retain capability
    for self-support or personal independence, the
    Director is authorized to transfer funds
    appropriated or allocated to carry out the
    purposes of this title to the Secretary of
    Health, Education, and Welfare to enable him
    to make payments for experimental, pilot, or
    demonstration projects under section 1115 of the
    Social Security Act. . . ."
          We can see from a reading of these portions of
Senate Bill No. 163 that the intention of the Legislature
was to put into effect the necessary plans and law to
carry out the Economic Opportunity Act of 1964.
          53 Tex.Jur.2d 180, Statutes, Sec. 125, provides:

          "The intention of the legislature in enacting
     a law is the law itself, the essence of the law,
     and the spirit that gives life to the enactment.
     It is the duty of the courts to give full
     recognition to the legislative intent. Hence,
     the aim and object of construction is to ascertain
     and enforce the legislative intent, and not to
     defeat, nullify, or thwart it.
          "When the intent is plainly expressed in the

                             -2211-
Mr. John Ii.Winters, page 6 (c-464)


     language of a statute, it must be given
     effect without attempting to construe or
     interpret the law.
          "On the other hand, when it is
     necessary to construe an act in order to
     determine its proper meaning, it is
     settled that the court should first
     endeavor to ascertain the legislative
     intent, from a general view of the whole
     enactment, and the enactment alone. The
     intent having been ascertained, the court
     will then seek to construe the statute
     so as to give effect to the purpose of the
     Legislature, as to the whole and each
     material part of the law, even though
     this may involve a departure from the
     strict letter of the law as written by
     the legislature. This is the fundamental
     canon and the cardinal, primary, and
     paramount rule of construction, which
     should always be closely observed and to
     which all other rules must yield. Indeed,
     in the construction of civil enactments,
     the courts are expressly commanded to look
     diligently for the intention of the legis-
     lature, keeping in view at all times the
     old law, the evil, and the remedy. And
     this rule is equally applicable in the
     construction of penal statutes.
          "Under the foregoing rules, when the
     legislative intent is ascertained, or is
     plainly manifest, it is binding on the
     courts and must be given effect if it is
     legally possible to do so. To ignore the
     legislative intent and give a statute a
     construction obviously contrary thereto, or
     to refuse to enforce a statute according
     to the legislative intent, when ascertained,
     is an inexcusable breach of judicial duty
     and an unwarranted interference with the
     exercise of lawful legislative authority."

          53 Tex.Jur.2d 278, Statutes, Sec. 185, provides:

          "Broadly speaking, a statute will be
     construed with reference to the entire body
     of law existing at the time of its enactment,

                             -2212-
Mr. John H. Winters, page 7 (c-464)


     insofar as this may be necessary to ascertain
     or effectuate the legislative intent. Thus,
     a statute will be construed in the light of
     the constitution, the common law, international
     law, and existing statutory law. More
     particularly, a statute will be construed with
     reference to the general system of legislation
     of which it forms a part. And an act that is
     but declaratory of existing law will be so
     construed where substantial doubt arises as
     to its meaning.
          "A statute will be construed so that it
     will harmonize with other existing law, unless
     its provisions clearly manifest a contrary
     intention. Thus, where the literal language
     of one act conflicts with that of another,
     they should be read together and harmonized,
     if reasonably possible, so as to give effect
     to each of them."
          In Friedman vs. American Surety Company of New York,
137 Tex. 149, 151 S.W.2d 570, (1941), and on page 560 of said
opinion, it is stated:
          It
           . . . It is the exclusive right and duty
     of the legislative branch of government to
     determine the wisdom of legislation. The
     judicial branch has no right or power to
     invade that legislative prerogative. It
     is not only the right, but it is the duty
     of the judicial branch to determine whether
     or not a legislative Act contravenes or
     antagonizes the fundamental law; and in
     determining such we are unalterably wedded
     to the principle that the Constitution means
     what it meant when it was written. In
     spite of this, a statute is presumed to be
     constitutional, and every reasonable doubt
     as to the validity of an Act must be
     resolved in its favor. . . .'
          The question has now arisen as to whether Senate
Bill No. 163 is constitutional, and more specifically,
whether certain projects or programs of the State Department
of Public Welfare, pursuant to Senate Bill No. 163 and Public
Law 88-452, are in violation of Section 51 of Article III
of the Constitution of Texas. The soecific oroaram or
project in question concerns grants to be made %o the mothers
of dependent children.
                           -2213-
Mr. John H. Winters, page 8 (c-464)


          Mr. John H. Winters, Director of the Department of
State Welfare, states in his letter the following:
          "The State Department of Public Welfare is
    required under Federal Laws and under rules and
    regulations promulgated by the Department of
    Health, Education, and Welfare to file basic
    Plans of Operation with the Federal Agency
    before implementing any programs or projects
    coming within the scope of the Social Security
    Act for which the State receives Federal grants.
    These basic Plans of Operation constitute
    agreements or contracts with the Federal Govern-
    ment.
         "On March 15, 1965, the State Department
    submitted a project and requested funds in
    accordance with Title V of the 'Economic Op-
    portunity Act of 1964’ (Public Law 88-452).
    This Project was designated as the Texas Project
    No. 1 under Title V of the Economic Opportunity
    Act. This Project was approved by the Depart-
    ment of Health, Education, and Welfare on April
    12, 1965, and the funds received by the State
    Department in advance for the operation of the
    project were deposited in the State Treasury."
          IX?81 12.J.s.   98, Social Security, Seci 58, it
is stated:
         "A mother's pension act is of a remedial
    nature and should be liberally construed."
          In the case of In Re Reivers Estate, 22 A.2d
655, (Pa.Sup. 1941) wherein the Commonwealth of Pennsylvania
had sued to recover funds paid to the mothers of dependent
children, one of which children had financial resources of its
own, which funds had been expended on such child, the Court
stated:
         "Those acquainted with the history or
    background of this legislation knows that it
    was intended not to assist the mother as an
    individual or widow, but solely to enable her
    to give her indigent children the shelter,
    clothing, food and care necessary to maintain
    them in their own home. . . .'
and on page 657 of said opinion it is stated:

                              -2214-
Mr. John H. Winters, page 9 (c-464)


          I,
               .   .   .SectFon 10 of the Act of August 7,
     1936, 1st Lx.Sess., P.L. 118, amendin Section
     la of the Act of July 10, 1919, P.L. 893,
    indicates who the real beneficiaries of this
    legislation are in that it authorizes the
    Department of Xelfare to receive contributions
    from the federal government 'for aid to de endent
    children eligible for assistance under tFiTb7
    Indeed, the Public Assistsnce Law of June 24
    1937, P.L. 2051, 62 P.S. P 2501 et seq., whi:h
    has now superseded all other acts on the subject
    provides for assistance to dependent children (a
    dependent child being defined as any child under
    the age of sixteen who resides with his mother
    and has been deprived of the support of his
    father by his father's death, continued absence
    from home, or physical or mental incapacity),
    and makes no provision at all for payments to the
    mothers of such children, although in practice
    the remittances are still made to the mothers as
    quasi trustees instead of directly to the minor
    children themselves. . . .'
          The funds for implementation of the planned project
or program, presently deposited in the Treasury of the State
of Texas in a special fund known as the "Economic Opportunity
Fund-Welfare", consist entirely of Federal funds paid to the
State Department of Public Welfare for carrying out the planned
projects or programs.
          The provisions of Section 51 of Article III of the
Constitution of Texas provides in part that:
          'The Legislature shall have no power to make
    sny
      _ grant
        -      or authorize the making of any grant of
    public moneys to any individual,~association of
    individuals. municioal or other coruorations
    whatsoever; . . .If'(Emphasis added)
The foregoing constitutional provision contains certain
exceptions whereby the Legislature was authorized to grant aid
to indigent and disabled soldiers and sailors who served in
the Confederacy, and to the widows of such soldiers or sailors
who were in indigent circumstances.
          In addition to the exceptions contained in Section 51
of Article III of the Constitution of Texas, there have been
subsequent amendments to the Constitution of the State of Texas
which authorizes the Legislature to provide assistance to
needy aged persons who are over the age of sixty-five (65),
                           -2215-
                                                                .   .




Mr. John H. Winters, page lo (c-464)


needy individuals between the age of eighteen (18) and
sixty-five (65) who are totally and permanently disabled,
needy blind persons over the age of twenty-one (21), and
needy children under the age of sixteen (16 . Sectiofll-a
of Article III of the Constitution of Texas.
          Section 51-a of Article III of the Constitution
of Texas provides in part that:
          "The legislature shall have the power, by    .
     General Laws, to provide, subject to limitations
     and restrictions herein contained, and such other
     limitations, restrictions and regulations as may
     by the Legislature be deemed expedient, for
     assistance to, and for the payment of assistance
     to:
          It
           . . .
          "(4) Needy children who are actual bona fide
     citizens of Texas, and are under the age of
     sixteen (16) years; . . ."
          The Legislature, acting under the authority of this
constitutional provision, has enacted statutory provisions
which are codified by Vernon in Title 20A as Section 17 of
Article 695c, which read in part:
          "Sec. 17.  Aid to Families with Dependent
     Children shall be given under the provisions of
     this Act with respect to any dependent child.
     'Dependent Child' is any needy child:
          I!. . .

          !‘(3) Who is under the age of sixteen (16)
     years; and
          "(4) Who has been deprived of parental
     support or care by reason of the death, continued
     absence from the home, or physical or mental in-
     capacity of a parent; and
          “(5)   Who is living with his father, mother,
     grandfather, grandmother, brother, sister, step-
     father, stepmother, stepbrother, stepsister, uncle,
     aunt, first cousin, nephew, niece, in a place of
     residence maintained by one or more of such relatives
     as his or their own home; and
          11. . .' (Zmphasis added)
                            -2216-
Mr. John H. Winters, page 11 (C-464)


          It is evident that the State Department of Welfare
and the Comptroller of Public Accounts has construed this
Statute as giving aid to dependent children, although the
Act states that the aid is given to families with dependent
children. This departmental construction is entitled to great
weight, and is in harmony with the case of Re Reivers Estate,
supra.
          It is noted that the constitutionality of the
above mentioned statute has never been questioned, and this
Act has been in effect since 1941, whereby the State has
aided families with dependent children, under the age of 16
years, for a period of 24 years.
          From a reading of Sec. 6-A(a) of S.B. 163, supra,
it is noted that the State Department of Public Welfare is
authorized and directed to take all necessary and proper
action to administer the programs under the Economic Opportunity
Act of 1964, one of which programs is grants to be made to
the mothers of dependent children.
           Furthermore, on November 4, 1958 the Constitution
of Texas was amended by the addition of Subsection 51a-1,
which QroVideS  in part:
          "The Legislature shall have the authority
     to.accept from the Federal Government of the
     United States, such financial aid on behalf
     of the needy aged, needy blind, needy children,
     and needy permanently and totally disabled
     persons as such Government may offer not
     inconsistent with restrictions herein set forth."
     (Emphasis added)
          We are therefore of the opinion that grants to be
made to the mothers of dependent children, are in effect,
grants to dependent children, and therefore this specific
oroaram does not violate Section 51 of Article III of the
ConZtitution, as it is authorized-by virtue of the provisions
of Section 51-a and Subsection 51a-1 of Article III of the
Texas Constitution.
                       SUMMARY
         Under the facts submitted, grants to be made
    to the mothers of dependent children by virtue of
    Senate Bill 163, Acts of the 59th Legislature, will
    not violate the provisions of Section 51 of Article
    III of the Texas Constitution as such grants are au-

                           -2217-
Mr. John H. Winters,   Q age   12 (C-464)


      thorized to be made under the provisions of Section
      51-a and Subsection 51a-1 of Article III thereof.

                                  Very truly yours,
                                  WAGGONER CARR




JTiB:ml:mkh:s   j
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Harold Kennedy
Roger Tyler
J. C. Davis
APPROVED FOR TIIEATTORNM       GENERAL
BY: T. B. Wright




                                -2218-